{¶ 21} I dissent. The trial court has considerable discretion in deciding whether to permit a defendant to withdraw a guilty plea. I agree with the State that the trial court substantially complied with the requirements of North Carolina v. Alford. Gossard's guilty plea waived his right to raise a manifest weight assignment of error. Although the State concedes the trial court did not comply with the requirements ofMarshall and Eppinger the appellant's third assignment does not address that error in this appeal. I would affirm the trial court's judgment.